Case 1:19-cv-03123-AT Document 42-11 Filed 12/05/19 Page 1 of 4




        EXHIBIT K
                                                     Case 1:19-cv-03123-AT Document 42-11 Filed 12/05/19 Page 2 of 4


Prime Finance

Client             PHARO MANAGEMENTLLC                                                                                Trade Date Holdings                                                                                                          Business Date       12-Sep-19
Base CCV           USO                                                                                                                                                                                                                             Creation Date       13-Sep-19
                                                                                                                                                                                                                                                   Creation Time       01 57 AM EDT



REPO FINANCING (Cont'd)
Position        Counterparty       Identifier                             Description                                                        Original Face              Price (Local)             Principal(Local)           Accrued Int (Local)       Market Value        Market Value
Type                               ISIN                                                                                                      Current Face               Price (Base)              Principal(Base)            Accrued Int (Base)              (Local)             (Base)

PHARO GAIA FUND LTD
USO/ US DOLLAR - (FX Rate 1.00000000) (Cont'd)




--              -- - ----                                                                                                                                                   --                                                           -
 --              -- - -----                                                                                                                                                  --
  --              --
                Citigroup




                       --
                                   P97475ANO
                                   USP97475AN08
                                                                          VENEZUELA GOVERNMENT
                                                                          NTERNATIONAL BOND REGS 7.75% M
                                                                                                                                             114,000,000.00
                                                                                                                                             114,000,000.00
                                                                                                                                                                              --
   -                                                                                                                                                                           -                                                      -
                                                                                                                                                                                                                                      ..
Total for USO




   -               - -                                                                                                                                                         -
                                        This report is for informational purpooes only and shoud not be used for tax preparation without the aSS'istance of your tax advisor. The inklrmation contained he.rein has been obtained from or is
                                                based upon sources considered to be reliable; however, no representation is made by crngroup or any of its affiiates as to the accuracy or comple.tene88 of any such statements.
                                                                                                                                                                                                                                                                            32 of 104
                                                                                                                                                                                                                                                        PHAR0-000032
                                                     Case 1:19-cv-03123-AT Document 42-11 Filed 12/05/19 Page 3 of 4


Prime Finance

Client             PHARO MANAGEMENTLLC                                                                                Trade Date Holdings                                                                                                          Business Date      12-Sep-19
Base CCV           USO                                                                                                                                                                                                                             Creation Date      13-Sep-19
                                                                                                                                                                                                                                                   Creation Time      01 57 AM EDT



REPO FINANCING (Cont'd)

Position        Counterparty       Identifier                             Description                                                        Orig inal Face             Price (Local)             Principal(Local)           Accrued Int (Local)       Market Value       Market Value
Type                               ISIN                                                                                                      Current Face               Price (Base)              Principal(Base)            Accrued Int (Base)             (Local)             (Base)




    --
PHARO MACRO FUND LID




        -_
USO/ US DOLLAR - (FX Rate 1.00000000) (Cont'd)

•          .                                                                                                                                                                                                                                   •
•
•    -   _ .                                                                                                                                                                                             -                                     •
                                                                                                                                                                                                                                               •         - -
                                                                                                                                                                                                                                               •
  • - - -                                                                                                                                                                   --      --
  • -   - .
  • - - -                                                                                                                                                                            -
-- -- - --
        --                                                                                                                                                                   -- - - - -
 -- -   -       Citigroup          P9395PAA9
                                   USP9395PAA95
                                                                          VENEZUELA GOVERNMENT
                                                                          NTERNATIONAL BOND REGS 13.625%
                                                                                                                                               1,500,000.00
                                                                                                                                               1,500,000.00
                                                                                                                                                                              -- -- -• -- --
                                        This report is for informational purpooes only and shoud not be used for tax preparation without the aSS'istance of your tax advisor. The inklrmation contained he.rein has been obtained from or is
                                                based upon sources considered to be reliable; however, no representation is made by Citigroup or any of its affiiates as to the accuracy or comple.tene88 of any such statements.
                                                                                                                                                                                                                                                                           84 of 104
                                                                                                                                                                                                                                                        PHAR0-000033
                                                      Case 1:19-cv-03123-AT Document 42-11 Filed 12/05/19 Page 4 of 4


Prime Finance

Client             PHARO MANAGEMENTLLC                                                                                 Trade Date Holdings                                                                                                           Business Date      12-Sep-19
Base CCV           USO                                                                                                                                                                                                                               Creation Date      13-Sep-19
                                                                                                                                                                                                                                                     Creation Time      01 57 AM EDT



REPO FINANCING (Cont'd)

Position        Counterparty       Identifier                             Description                                                         Original Face               Price (Local)             Principal(Local)           Accrued Int (Local)       Market Value       Market Value
Type                               ISIN                                                                                                       Current Face                Price (Base)              Principal(Base)            Accrued Int (Base)             (Local)             (Base)




--             --                                                                                                                                                            --
PHARO MACRO FUND LID




                                                                         --
USO/ US DOLLAR - (FX Rate 1.00000000) (Cont'd)




 --                               -                                                                                                                                           --
                --
                Citigroup          P97475ANO                              VENEZUELA GOVERNMENT                                               180,500,000.00




                                                                         ---
                                   USP97475AN08                           NTERNATIONAL BOND REGS 7.75% M                                     180,500,000.00




  -•             --               --                                      --                                                                                                   -                                                           --
•
•                 -                -                                       --                                                                                                                                                               --
•                 -                -                                        -                                                                                                -                                                               -
                                        This report is for informational purpooes only and shoud not be used for tax preparation without the aSS'istance of )'Ot#' tax advisor. The inklrmation contained he.rein has been obtained from or is
                                                based upon sources considered to be reliable; however, no representation is m ade by crngroup or any of its affiiates as to the accuracy or comple.tene88 of any such statements.
                                                                                                                                                                                                                                                                             85 of 104
                                                                                                                                                                                                                                                          PHAR0-000034
